           Case 4:21-cv-00006-RCC Document 1 Filed 01/06/21 Page 1 of 8




1    Quarracy L. Smith (AZ Bar # 033515)
     James M. Green (AZ Bar # 032211)
     SMITH & GREEN
2    Attorneys at Law, P.L.L.C.
     3101 North Central Avenue
3    Suite 690
     Phoenix, Arizona 85012-2658
4    Telephone: (602) 812-4600
     Fascimile: (888) 913-2345
     Email: jgreen@smithgreenlaw.com
5    Email: qsmith@smithgreenlaw.com
     Attorneys for Plaintiffs
6

7                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ARIZONA
8

9     Carolyn Tellez, an unmarried woman,                  Case No.

                          Plaintiff,                               COMPLAINT
10
                                                            (JURY TRIAL DEMANDED)
11    v.

12    Cornerstone Behavioral Health Tucson, LLC,
      an Arizona corporation,
13
                         Defendant.
14

15                                     NATURE OF THE ACTION

16           This is an action for violations of Title VII of the Civil Rights Act of 1964, as

17   amended, 42 U.S.C. § 2000e et seq (“Title VII”) against Defendant Cornerstone Behavioral

18   Health Tucson, LLC (“Defendant”).

19                                     JURISDICTION AND VENUE

20           1.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343, and 42

21   U.S.C. §§ 2000e.

22           2.     All conditions precedent to jurisdiction under 42 U.S.C. § 2000(e)-5 have

23   been met. Plaintiff, Carolyn W. Tellez, timely filed a charge of employment discrimination
          Case 4:21-cv-00006-RCC Document 1 Filed 01/06/21 Page 2 of 8




1    and retaliation that alleged violations of Title VII of the Civil Rights Act of 1964, as

2    amended, with the U.S. Equal Employment Opportunity Commission (“EEOC”), identified

3    by EEOC Charge No. 540-2019-02129. A copy of the charge of discrimination is attached

4    as Exhibit A and incorporated by reference herein. Plaintiff submitted her charge in a timely

5    fashion and received a notice of right to sue the charge from EEOC on or about October 8,

6    2020. This action has been commenced within ninety (90) days of Plaintiff’s receipt of the

7    notice of right to sue as to EEOC Charge No. 540-2019-02129.

8            3.      The named Defendant, by virtue of its own acts and omissions or by virtue

9    of the acts and omissions committed by one or more of their agents, employees or

10   representatives, as described herein, have conducted business or caused events to occur

11   within the District of Arizona and, more particularly, within Pima County Arizona, as more

12   particularly described herein so as to give rise to both subject matter and personal

13   jurisdiction of this Court.

14           4.      Venue is proper pursuant to 28 U.S.C. § 1391(b).

15                                               PARTIES

16           5.      Carolyn W. Tellez (“Plaintiff” or “Ms. Tellez”) is and was at all relevant

17   times, a female, a citizen of the United States and a resident of Maricopa County, State of

18   Arizona. Beginning on or about July 9, 2018, and during the relevant time that followed,

19   Ms. Tellez was employed by Cornerstone Behavioral Health Tucson, LLC (“Defendant”).

20           6.      At all relevant times, Defendant continuously did business in the State of

21   Arizona, City of Tucson, and continuously had at least 15 employees.

22

23                                           2
          Case 4:21-cv-00006-RCC Document 1 Filed 01/06/21 Page 3 of 8




1                                      FACTUAL ALLEGATIONS

2           7.      Defendant hired Ms. Tellez as a Psychiatric Mental Health Nurse

3    Practitioner on or about July 9, 2018, she was qualified for the position, and she remained

4    in that position from her date of hire through March 31, 2019.

5           8.      In or about December 2018, Defendant hired Michael Truman to be the Chief

6    Executive Officer.

7           9.      From December 2018 through the remainder of Ms. Tellez’s employment

8    with Defendant, Mr. Truman was friendly towards male employees, referred to male

9    employees as “my boy” or “my boys,” and he repeatedly praised the job performance of

10   male employees.

11          10.     From December 2018 through the remainder of Ms. Tellez’s employment

12   with Defendant, Mr. Truman was overly critical of the job performance of female employees,

13   spoke to female employees in an aggressive, loud, and condescending tone, and he often

14   questioned the decisions of female employees.

15          11.     Mr. Truman required that Ms. Tellez justify clinical decisions; however,

16   similarly-situated male employees were not required to justify clinical decisions.

17          12.     From December 2018 through the remainder of her employment with

18   Defendant, Mr. Truman frequently made offensive and condescending remarks to female

19   employees, and Mr. Truman repeatedly referred to a female employee, Jessica H. (last name

20   unknown), as “pretty girl” and “girlie.” Jessica told Ms. Tellez that Mr. Truman made Jessica

21   very uncomfortable and indicated she would file a formal complaint.

22          13.     Upon information and belief, Jessica met with Keith (last name unknown)

23                                           3
          Case 4:21-cv-00006-RCC Document 1 Filed 01/06/21 Page 4 of 8




1    regarding her complaint about Mr. Truman’s offensive remarks, and Keith flew in from

2    Texas to meet with her regarding her complaint. Jessica was subsequently placed on

3    administrative leave, temporarily returned to work, and was later terminated.

4           14.     On March 17, 2019, Ms. Tellez emailed a complaint to Human Resources,

5    an excerpt of which is below:

6          I believe I am being treated unfavorably because I am female. [Mr. Truman]
           has consistently eliminated females from this facility and remained
7          confrontational with those who have remained. He has challenged only
           female providers even though there has been clear and documented concerns
8          regarding some of the male providers. [Mr. Truman] and Keith had both
           recently praised my abilities for managing the unit for 10 days during the
9          Medical Director’s absence. Friday morning, I was asked to assume care of
           the most challenging patient on the unit due to concerns for adequate and
10         appropriate care by the assigned male provider. There has been concerns
           regarding documentation, medication, and general mismanagement of care
11         by my male counterparts and none have been attached with such hostility or
           with what appears to be a personal agenda.
12
     A complete copy of the complaint Ms. Tellez submitted is attached as Exhibit B and
13
     incorporated by reference herein.
14
            15.     On March 19, 2019, Ms. Tellez sent an email advising her last day of
15
     employment would be March 31, 2019.
16
                                         FIRST CLAIM FOR RELIEF
17
                         [Sex-Based Discrimination – 42 U.S.C. § 2000e, et seq.]
18                            [Disparate Treatment and Disparate Impact]

19          16.     The allegations contained in the foregoing paragraphs are hereby

20   incorporated by reference.

21          17.     Through the duration of Ms. Tellez’s employment, Defendant was engaged

22   in unlawful employment practices in violation of Section 703(a)(1) of Title VII, 42 U.S.C.

23                                           4
          Case 4:21-cv-00006-RCC Document 1 Filed 01/06/21 Page 5 of 8




1    § 2000e-2(a) by subjecting Plaintiff and other female employees to substantially severe or

2    pervasive harassment constituting a hostile work environment, because of sex.

3           18. Defendant has discriminated against Plaintiff and other female employees in

4    violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., as amended

5    by the Civil Rights Act of 1991, by subjecting Plaintiff and female employees to adverse

6    treatment on the basis of their sex, female.

7           19.     Plaintiff and similarly-situated female employees have suffered from both

8    disparate treatment and disparate impact as a result of Defendant’s conduct.

9           20.     Plaintiff and similarly-situated female employees were treated less favorable

10   than male counterparts by subjecting them to different terms and conditions of employment

11   than similarly-situated male employees, by frequently and unfairly criticizing female

12   employees’ job performance, allowing male management employees to aggressively yell at

13   female employees, requiring female employees to seek approval before making critical

14   medical decisions, and by discharging – or constructively discharging – female employees

15   and replacing them with male employees.

16          21.     Despite knowledge of the harassment, Defendant failed to take prompt and

17   effective remedial action to prevent, correct, or remedy the hostile work environment.

18          22.     The unlawful employment practices described herein were intentional,

19   willful, deliberate, reckless, malicious, and conducted in callous disregard of Plaintiff,

20   entitling her to punitive damages.

21          23.     The unlawful employment practices described herein deprived Ms. Flores of

22   equal employment opportunities and adversely affected her employment because of her sex,

23                                            5
          Case 4:21-cv-00006-RCC Document 1 Filed 01/06/21 Page 6 of 8




1    female.

2                                    SECOND CLAIM FOR RELIEF

3                                                 [Retaliation]

4              24.   The allegations contained in the foregoing paragraphs are hereby

5    incorporated by reference.

6              25.   After Ms. Tellez opposed discriminatory treatment, Defendant engaged in

7    unlawful retaliatory conduct in violation of Section 704(a) of Title VII of the Civil Rights

8    Act, as amended, 42 U.S.C. § 2000e-3(a) by engaging in disrespectful conduct and treating

9    her less favorable that similarly-situated employees that had not opposed Defendant’s

10   discriminatory conduct.

11             26.   After Ms. Tellez complained of discriminatory treatment, Defendant

12   engaged in unlawful retaliatory conduct in violation of Section 704(a) of Title VII of the

13   Civil Rights Act, as amended, 42 U.S.C. § 2000e-3(a) by engaging in disrespectful conduct

14   and treating her less favorable that similarly-situated employees that had not opposed

15   Defendant’s discriminatory conduct.

16             27.   Defendant intentionally engaged in unlawful and retaliatory conduct with the

17   intent of depriving Ms. Tellez of her federally protected right to oppose and complain of

18   discriminatory conduct.

19             28.   The unlawful employment practices described herein were done with malice

20   or with reckless indifference to Ms. Tellez’s federally protected rights.

21

22

23                                            6
          Case 4:21-cv-00006-RCC Document 1 Filed 01/06/21 Page 7 of 8




1                                        THIRD CLAIM FOR RELIEF

2                                           [Constructive Discharge]

3            29.        The allegations contained in the foregoing paragraphs are hereby

4    incorporated by reference.

5            30.        Defendant subjected Ms. Tellez to an objectionably intolerable work

6    environment where the offensive and unwelcome comments were so egregious that no

7    reasonable person could have continued working there.

8            31.        On March 31, 2018, Ms. Tellez was constructively discharged as a result of

9    Defendant’s conduct described herein.

10

11                                          PRAYER FOR RELIEF

12           A.         Order Defendant to make Ms. Tellez whole by providing compensation for

13   past and future pecuniary losses resulting from the unlawful employment practices described

14   herein, including job search expenses and backpay in amounts to be determined at trial.

15           B.         Order Defendant to make Ms. Tellez whole by providing compensation for

16   past and future pecuniary losses resulting from the unlawful employment practices described

17   herein, including emotional pain, suffering, inconvenience, and humiliation, in amounts to

18   be determined at trial.

19           C.         Order Defendant to pay Ms. Tellez punitive damages for its malicious or

20   reckless indifferent conduct described herein, in amounts to be determined at trial.

21           D.         Grant such further relief as this Court deems necessary and proper in the

22   public interest.

23                                              7
            Case 4:21-cv-00006-RCC Document 1 Filed 01/06/21 Page 8 of 8




1             E.      Grant an award of attorney fees and costs that may be permitted under the

2    law.

3                                        JURY TRIAL DEMANDED

4             The Plaintiff respectfully requests a jury trial on all questions of fact raised in this

5    Complaint.

6
             RESPECTFULLY SUBMITTED this 6th day of January, 2021.
7
                                                      SMITH & GREEN
8                                                     Attorneys at Law, P.L.L.C.

9                                                     /s/ Quarracy L. Smith
                                                      Quarracy L. Smith
10                                                    AZ Bar #033515
                                                      3101 N. Central Avenue, Suite 690
11                                                    Phoenix, Arizona 85012-2658
                                                      Telephone: (602) 812-4600
12                                                    Fax: (888) 913-2345
                                                      Email: qsmith@smithgreenlaw.com
13
                                                      Attorney for Plaintiffs
14

15

16

17

18

19

20

21

22

23                                              8
